Citation Nr: 1027717	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asbestosis, to include as 
secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and J.T., a friend


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to July 
1955.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for asbestosis, 
due to asbestos exposure.  The Board notes that during the course 
of the appeal, the Veteran's claims file was temporarily brokered 
to the Cleveland, Ohio, VA Regional Office.

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

In September 2009 the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent evidence of record does not demonstrate that 
asbestosis is causally related to the Veteran's active military 
service.  




CONCLUSION OF LAW

Service connection for asbestosis is not established.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
current asbestosis is related to his service with the United 
States Navy from December 1951 to July 1955.  Specifically during 
the June 2009 hearing, the Veteran testified that serving as a 
gunner's mate aboard the Landing Ship, Medium Rocket (LSMR) 527 
exposed him to asbestos.  He explained that he slept near 
asbestos covered piping on the ship.  He further added that he 
breathed in asbestos while serving in the capacity of a "hot 
shell man" on a five inch gun mount.  The Veteran asserts that 
his current asbestosis is due to his asbestos exposure during his 
active military service.  

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury Service connection may be granted if the 
evidence demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  However, 
VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and instructions 
from the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has 
held that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  M21-1, part VI, para. 
7.21(b)(1) and (2).  It is noted that an asbestos-related disease 
can develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).  

The Court has further held that in adjudicating asbestos-related 
claims, it must be determined whether development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal disease; that 
rating specialists are to develop any evidence of asbestos 
exposure before, during and after service; and that a 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.  M21-1, part 
VI, para. 7.21(d)(1).  

Analysis

A review of the Veteran's DD Form 214 and service personnel 
records disclose that the Veteran served on board the LSMR-527.  
Service personnel records indicate that the Veteran served as a 
gunner's mate, but there is no official service department 
documentation to support or contradict his claim of exposure to 
asbestos during service.  In the May 2010 supplemental statement 
of the case the RO noted that the Veteran's jobs as Seaman, 
Gunner's Mate, and Delivery Truck Driver are considered to have 
resulted in minimal exposure to asbestos.  

Even assuming that the Veteran was exposed to asbestos in 
service, mere exposure to a potentially harmful agent, alone, is 
insufficient to establish entitlement to VA disability benefits.  
The question in a claim such as this is whether disabling harm 
ensued.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the exposure to 
asbestos in service.  See Hickson, 12 Vet. App. at 253.  

Service treatment records are entirely negative for evidence of a 
chronic respiratory disorder, to include asbestosis.  Clinical 
evaluation of the Veteran's lungs and chest were normal at the 
July 1955 release to inactive duty (RID) examination.  

The earliest evidence of asbestosis is dated in 2000.  Beginning 
in June 2000, the Veteran was diagnosed with asbestosis, as 
reflected in a June 2000 private medical report.  It was reported 
that the Veteran had been suffering from asbestosis for 
approximately five to seven years.  Thereafter, the Veteran was 
assessed with asbestosis in February 2004, March 2004, April 
2004, and October 2004.  In July 2009, a private physician stated 
that the Veteran's asbestosis is not curable.  However, none of 
these records relate the Veteran's current asbestosis to his 
military service.  

Pursuant to the September 2009 remand, a VA examination was 
scheduled for February 2010.  The Veteran failed to report to the 
examination.  In a February 2010 statement, it was reported that 
the Veteran had been hospitalized and was unable to attend the 
scheduled examination.  As such, in a February 2010 letter, the 
RO contacted that the Veteran and acknowledged his failure to 
report to the scheduled VA examination because of his recent 
hospitalization.  The RO explained that he could complete a VA 
From 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), so that records from his 
recent hospitalization could be obtained, as well as a VA 
physician could review the records and provide an opinion as to 
whether his asbestosis is related to his military service.  The 
notice letter was sent to the Veteran's last known address and 
was not returned to the RO as undeliverable.  However, as of this 
date, no response has been received from the Veteran.  

The Board finds that the preponderance of the evidence is against 
service connection for asbestosis.  First, there is no evidence 
of a chronic respiratory disorder, to include asbestosis, in 
service.  As stated above, service treatment records are void of 
treatment, complaints, or diagnosis of asbestosis.  Furthermore, 
there is no evidence of asbestosis until at least 2000, 
approximately 45 years after service.  Such a lapse of time is a 
factor for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, 
there is no medical evidence in the record that links any current 
asbestosis to the Veteran's active military service.  Thus, 
service connection for asbestosis, due to asbestos exposure must 
be denied.  

Although the Veteran has alleged that his asbestosis is the 
result of his exposure to asbestos during service, the Board 
notes that the Veteran is competent to report that on which he 
has personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the Veteran is a layperson, and as a layperson, he does not have 
the expertise to render a medical diagnosis or an opinion 
regarding the etiology of a disease or disorder.  He cannot 
state, with medical certainty, that he has a respiratory disorder 
that is due to being exposed to asbestos during service.  In the 
absence of evidence demonstrating that the Veteran has the 
requisite training to proffer medical opinions, the contentions 
made by him are no more than unsubstantiated conjecture and are 
of no probative value.  See Espiritu v. Derwinski 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In the absence of competent medical evidence linking the 
Veteran's current disability to service, service connection for 
asbestosis due to asbestos exposure, is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. at 55.



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in September 2004 and March 2006 
letters, and the claim was readjudicated in a December 2006 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, service personnel 
records, private treatment records dated June 2000 to July 2009, 
and afforded the Veteran the opportunity to give testimony before 
the Board.  While the Veteran was scheduled for a VA examination 
for February 2010, he failed to report to this examination.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. 
West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait 
for help from VA).  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.  




ORDER

Service connection for asbestosis, to include as secondary to 
asbestos exposure is denied.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


